DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 11/16/2020.
Claims 16-27 are currently pending and have been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17-21 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN201117665 with provided English translation) in view of Kolbl et al. (DE102008038647 with provided machine English translation) and Cheung (US 2005/0224108).
Addressing claims 15, 17 and 25, Li discloses a photovoltaic active laminate (the layers, including photovoltaically active layer, are laminated together) for directly attaching to a non-planar surface (the limitation is drawn to the intended location on which the laminate is attached that does not structurally differentiate the claimed laminate from that of the prior art), comprising:
	a cover film (fig. 1, the combination of layers 1-2 constitute the claimed cover film; alternatively, the layer 1 alone is the structurally equivalence to the claimed cover film) defining a top surface of the laminate, the cover film being transparent to incident light radiation (fig. 1);
	a photovoltaic active solar cell film comprising a support film (either one of the layer 2 in fig. 1) and a coating of a photovoltaic active material 3 applied to the support film (fig. 1);
	a fiber composite support layer 4 (paragraph [0015] discloses the layer 4 is made of unsaturated polyester fiberglass to provide structural strength); and
the photovoltaic active laminate is attached to wall and roof of buildings [0007] or vehicles [0009].

Li is silent regarding the claimed thickness of the cover film, the solar cell film and the support layer and an adhesive disposed on the support layer and covered by a removable protective film.

Cheung discloses in paragraph [0012] the photovoltaic active laminate is to be mounted on a building or vehicle supporting structure via self-adhesive material, such as peel and seal type.  Paragraphs [0019 and 0022] disclose application of the photovoltaic active film to support sheet 26 via peel and seal adhesive tape 28, which implies that the adhesive disposed on the support layer 24 is covered by a removable protective film that is removed prior to the application of the laminate.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the laminate of Li with the self-adhesive layer provided on the support layer as disclosed by Cheung in order to apply the photovoltaic active laminate on the installation surface via simple peel and seal process (Cheung, [0012, 0019 and 0022]).

Kolbl discloses a photovoltaic active laminate for mounting on a vehicle comprising a cover film 21 with a thickness between 0.15-3.0 mm (lines 302-304 in paragraph [0045]) that includes a value that falls within the claimed range of up to 1 mm.  The solar cell film 18 having a thickness of 0.2 mm (lines 298-299 in paragraph [0045]) that falls within the claimed range.  The decoupling layer 13, which is the structural equivalence to the claimed support layer because is situated between the photovoltaic active film and the mounting structure (combination of layers 10-12), has a thickness between 2 – 2.5 mm [0040].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic active laminate of Li by performing routine experimentation with the thicknesses of the cover film, the solar cell film and the support layer in the respective thickness ranges disclosed by Kolbl in order to optimize the structure and strength of the photovoltaic active laminate as well as its ability to be mounted on the intended surface for power generation.  Therefore, one would have arrived at the claimed thicknesses of the cover film, the solar cell film and the support layer when performing routine experimentation with the thicknesses of the cover film, the solar cell film and the support layer in the respective thickness ranges disclosed by Kolbl in order to optimize the structure and strength of the photovoltaic active laminate as well as its ability to be mounted on the intended surface for power generation.

Addressing claim 18, in fig. 1, Li discloses the cover film (1+2) is disposed directly on the solar cell film (3+2), and the solar cell film (3+2) is disposed directly on the support layer 4.

Addressing claims 19-21, the layer 2 disclosed by Li in fig. 1 corresponds to the claimed intermediate film disposed between the cover film and the support layer.  Li further discloses one intermediate film disposed between the solar cell film and the support layer in fig. 1 and one intermediate film disposed between the cover film and the solar cell film.

Addressing claim 24, Kolbl discloses the EVA sheets 19 and 20, which are the structural equivalence to the claimed one or more intermediate films, have thickness of 0.46 mm [0045] that falls within the claimed range.  Therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art when performing routine experimentation with the thickness of the intermediate layers of Li to have the thickness disclosed by Kolbl for optimizing the encapsulation of the solar cell film.


Addressing claims 26-27, Li in view of Kolbl and Cheung discloses a motor vehicle (Li discloses yachts or vehicles in paragraph [0009] that are the structural equivalence to the claimed motor vehicle) comprising:
	one or more outer surfaces (it is implicitly disclosed by Li that the motor vehicle has outer surfaces to which the photovoltaic active laminate is attached to);
	the limitation “a photovoltaic active laminate … range between 0.8 mm and 3 mm” is already recited in claim 15, which is made obvious by Li in view of Kolbl and Cheung as discussed above in the rejection of claim 15.

Claims 15, 17-22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2015/0171249) in view of Kolbl et al. (DE102008038647 with provided machine English translation) and Cheung (US 2005/0224108).
Addressing claims 15, 17 and 25, Howell discloses a photovoltaic active laminate (figs. 1-11) for directly attaching to a non-planar surface (the limitation is drawn to the intended location on which the laminate is attached that does not structurally differentiate the claimed laminate from that of the prior art), comprising:
	a cover film 22 defining a top surface of the laminate, the cover film being transparent to incident light radiation [0022];
	a photovoltaic active solar cell film 24 comprising a support film (the electrical leads described in paragraphs [0029-0030] constitute the claimed support film and a coating of photovoltaic active material [0027-0028] applied to the support film;
	a fiber composite support layer 26 (second outermost layer 26 is described as being fiber composite material in paragraphs [0006, 0033 and 0036]); and
	wherein the solar cell film has a thickness between 100 and 225 microns [0026] that falls within the claimed range and the support layer 26 has a thickness in the range between 0.8 and 3 mm (1 – 50 mils [0032] that overlaps with the claimed range).
Howell further discloses the photovoltaic active laminate is used with automobiles, satellites, and space probes [0021].  The cover film is made of ETFE or PET [0023].

Howell is silent regarding the claimed an adhesive disposed on the support layer and covered by a removable protective film and the thickness of the cover film.

Kolbl discloses a photovoltaic active laminate for mounting on a vehicle comprising a cover film 21, made of ETFE as that of Howell, with a thickness between 0.15-3.0 mm (lines 302-304 in paragraph [0045]) that includes a value that falls within the claimed range of up to 1 mm.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic active laminate of Howell with the known ETFE cover film having the thickness disclosed by Kolbl in order to obtain the predictable result of providing protection for the front surface of the photovoltaic active film while allowing incident light radiation to pass therethrough (Rationale B, KSR decision, MPEP 2143).

Cheung discloses in paragraph [0012] the photovoltaic active laminate is to be mounted on a building or vehicle supporting structure via self-adhesive material, such as peel and seal type.  Paragraphs [0019 and 0022] disclose application of the photovoltaic active film to support sheet 26 via peel and seal adhesive tape 28, which implies that the adhesive disposed on the support layer 24 is covered by a removable protective film that is removed prior to the application of the laminate.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the laminate of Li with the self-adhesive layer provided on the support layer as disclosed by Cheung in order to apply the photovoltaic active laminate on the installation surface via simple peel and seal process (Cheung, [0012, 0019 and 0022]).

Addressing claim 18, fig. 1 of Howell shows the cover film 22 is disposed directly on the solar cell film 24, and the solar cell film 24 is disposed directly on the support layer 26.

Addressing claim 19, fig. 3 of Howell shows one or more intermediate film 30 disposed between the cover film and the support layer.

Addressing claims 20 and 21, Howell does not explicitly disclose the intermediate film 30 disposed between the solar cell film and the support layer to meet the limitation of current claims.

Cheung discloses two intermediate layers 18 and 20 made of the same EVA [0015] material as that of the intermediate film 30 of Howell [0110]; wherein, the intermediate layers include an intermediate layer disposed between the solar cell film 14 and the cover film 22 and one intermediate layer disposed between the solar cell film 14 and the support substrate 24 (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic active laminate of Howell with the intermediate between the solar cell film and the support layer as disclosed by Cheung in order to enhance the encapsulation of the solar cell film as well as provides additional adhesion between the solar cell film and the support substrate (Cheung, fig. 1, [0015]).

Addressing claim 22, in paragraph [0023], Howell discloses the cover film 22 is made of EVA, ETFE or PET.  In paragraph [0110], Howell disclose the intermediate film 30 is made of EVA, ETFE or PET.

Addressing claim 24, Howell is silent regarding the thickness of the intermediate layer.  
Kolbl discloses the EVA sheets 19 and 20, which are the structural equivalence to the claimed one or more intermediate films, have thickness of 0.46 mm [0045] that falls within the claimed range.  Therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art when performing routine experimentation with the thickness of the intermediate layers of Howell to have the thickness disclosed by Kolbl for optimizing the encapsulation of the solar cell film.

Addressing claims 26-27, please see the rejection of claims 15 and 25 above with regard to the limitation of current claims that are recited in claims 15 and 25.  Howell further discloses the photovoltaic active laminate is used for automobiles, satellites and space probes [0021] that are the structural equivalence to the claimed motor vehicle having one or more outer surfaces on which the photovoltaic active laminate is positioned.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2015/0171249) in view of Kolbl et al. (DE102008038647 with provided machine English translation) and Cheung (US 2005/0224108) as applied to claims 15, 17-22 and 24-27 above, and further in view of Corneille (US 2012/0240982).
Addressing claim 16, Howell, Kolbl and Cheung are silent regarding the claimed materials of the cover film.

Corneille discloses a cover film 202 for photovoltaic active laminate that is made of PET, like that of Howell, or polycarbonate (claim 16).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic active laminate of Howell by substituting the known PET material with the known polycarbonate material of Corneille in order to obtain the predictable result of protecting the front side of the photovoltaic cells while allowing incident light radiation to pass therethrough (Rationale B, KSR decision, MPEP 2143).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2015/0171249) in view of Kolbl et al. (DE102008038647 with provided machine English translation) and Cheung (US 2005/0224108) as applied to claims 15, 17-22 and 24-27 above, and further in view of Willham et al. (US 2012/0117896).
Addressing claim 23, Howell, Kolbl and Cheung all disclose the intermediate layer is made of EVA.

Howell, Kolbl and Cheung are silent regarding the polyvinyl butyral material of current claim.

Willham discloses tie layers for encapsulating the solar cells made of either EVA or PVB [0052].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic active laminate of Howell by substituting the known EVA tie material with the known PVB tie material disclosed by Willham in order to obtain the predictable result of encapsulating the solar cells of the solar cell film (Rationale B, KSR decision, MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/17/2022